ADVISORY ACTION
	Applicant argues that Zee does not teach or suggest the limitations “an allocation step of changing an allocation from a previously generated first slice associated with the allocation target service to the second slice determined in the determination step.”  Specifically Applicant argues that Zee is merely directed to receiving an attach response with an indicated second slice, however, this is different than “changing allocation of a first slice to a second slice based on satisfying a service requirement.  Examiner respectfully disagrees.  Zee ¶ 0229 teaches the indication of the network slice may be used by the wireless device 10 in future service requests triggered by the wireless device 10.  Here, the received second slice indication may be used by wireless device to change a slice for future requests.  However, Zee does not explicitly disclose the change in allocation “based on satisfying a service requirement.”

Examiner conducted further search and consideration under the AFCP guidelines and has identified the following art that when combined with Shimojo in view of Zee teaches the additional feature of determining a slice base on satisfying a service requirement.  Zhang et al. (US 2018/0352501; cited in prior action) ¶ 0010 teaches information related to the one or more network slices may comprise at least requirement information indicative of a requirement on the one or more network slices of a third party service provider for providing the requested service to the terminal device, wherein facilitating service provision via the core network to the terminal device may be realized by selecting a network slice from the one or more network slices for the terminal device based at least on the requirement information of the third party service provider and then informing the terminal device of the selected network slice.  Here it is clear that slice selection is based on a service requirement.  Therefore, the combination of Shimojo in view of Zee in view of Zhang teaches the limitations of claim 1.